DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/21/2021 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidtner et al. (US 2007/0215625) in view of Akihiro et al. (JP 2010017126), Aroma Chemistry, .
Mukai (‘810) provides evidence that it was a known naturally occurring material in coffee and its content is a reflection of the quality of the coffee beans wherein the higher the amount of 4-ethylphenol the lower the quality of coffee beans (See pp. 6 and 12.).  
Regarding Claim 1, Schmidtner (‘625) teaches a packed coffee beverage (See Abs., paras. 11, 30, 46, 70-72 and FIG-1, cup #1 for packed black coffee.), 

    PNG
    media_image1.png
    453
    682
    media_image1.png
    Greyscale

however, fails to expressly disclose the coffee having: a content of guaiacol of 100 to 550 µg /L, a content of furfuryl methyl sulfide of 25 to 1,000 µg/L and a content of p-ethylphenol of 2 to 20 µg/L.
Applicant does not set forth any non-obvious unexpected results for selecting one type of additive and amount over another.
Akihiro (‘126) teaches supplementing packed black coffee like that taught by Schmidtner (‘625) wherein the coffee is supplemented with aromatic materials including guaiacol and furfuryl methyl sulfide to provide a coffee beverage that has the fragrance of freshly brewed coffee (See Abs, paras. 14.)
Akihiro (‘126) does not expressly describe the claimed amounts of guaiacol and furfuryl methyl sulfide to provide a desired fragrance.
Aroma Chemistry teaches that coffee has several hundreds of different chemical compounds with guaiacol having a smoky, spicy aroma and 2-furfurylthiol, similar to furfuryl methyl sulfide, having a roasted coffee aroma (See entire document.).

    PNG
    media_image2.png
    783
    547
    media_image2.png
    Greyscale

Motoyasu (‘088) is directed to packed black coffee like that taught by Schmidtner (‘625) and Akihiro (‘126) (See Abs. and paras. 28 and 45.) wherein the packed coffee beverage (See para. 45.) has a µg /L to provide a fragrant black coffee (See Abs., paras. 28, 53, 70-71 and FIG-5, 0.5 ppm (500 µg /L).).
Sukurai (‘472) is directed to packed black coffee like that taught by Schmidtner (‘625), Akihiro (‘126) and Motoyosu (‘088) (See Abs, paras. 9, 37-39, 44-45 and Tables 2 and 4.) that includes a content of furfuryl methyl sulfide of 25 to 1,000 µg/L to provide a scent reminiscent of freshly brewed coffee (See paras. 23-28, 50, Tables 2 and 4, 1-1,000 µg/L, 5-200 µg/L, 100 µg/L and 50 µg/L wherein 1 µg/L is equivalent to about 1 ppb.).
Regarding the p-ethylphenol (also known as 4-ethylphenol) Bok (‘409) teaches coffee as naturally including polyphenols (See entire reference.).
It is noted that p-ethylphenol is a material that is naturally occurring in coffee.  The claimed amount of p-ethylphenol is a reflection of high quality coffee which obviously is what all consumers desire.  It thus would have been obvious to a person having ordinary skill in the art at the time of filing to provide a consumer with coffee placed in Schmidtner’s (‘625) package that is of high quality, thus, a low p-ethylphenol which is reflective of the claimed amount.
It would have been obvious at the time of filing to substitute Schmidtner’s (‘625) generic black coffee by black coffee containing guaiacol and furfuryl methyl sulfide in the amounts claimed as taught by Akihiro (‘126), Aroma Chemistry, Motoyasu and Sukurai (‘472) and natural p-ethylphenol known in the art to provide a packed black coffee that has a scent/aroma reminiscent of freshly brewed coffee.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to select and adjust the amount of each content through routine optimization to provide a coffee that is pleasing to a user and economically feasible.
Regarding Claim 2, Schmidtner (‘625) teaches a packed coffee beverage, however, fails to expressly disclose the content of furfuryl methyl sulfide in the beverage is 150 to 500 µ
Sukurai (‘472) teaches wherein the content of furfuryl methyl sulfide in the beverage is 150 to 500 µg/L (See paras. 23-28, 50, Claims 2-7, 1-1,000 µg/L and 5-200 µg/L, wherein 1 µg/L is equivalent to about 1 ppb.) to provide a coffee with excellent aroma (See Abs. and para. 23.).
It would have been obvious at the time of filing to substitute Schmidtner’s (‘625) black coffee with black coffee containing furfuryl methyl sulfide in the amounts claimed as taught by Sukurai (‘472) to provide a packed black coffee that has a excellent aroma.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to select and adjust the amount of each content through routine optimization to provide a coffee that is pleasing to a user and economically feasible.
Regarding Claim 5, Schmidtner (‘625) teaches a packed coffee beverage, however, fails to expressly disclose at least one of the following: (i) a content of furfuryl mercaptan of 1,800 to 5,000 µg/L; (ii) a content of furfuryl methyl disulfide of 25 to 300 µg/L; and (iii) a content of furfuryl thioacetate of 25 to 300 µg/L.
Akihiro (‘126) teaches supplementing packaged black coffee like that taught by Schmidtner (‘625) wherein the coffee is supplemented with aromatic materials including furfuryl mercaptan as well as guaiacol and furfuryl methyl sulfide to provide a coffee beverage that has the fragrance of freshly brewed coffee (See Abs, paras. 14.).
Applicant does not set forth any non-obvious unexpected results for selecting one type of additive and amount over another.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to select and adjust the amount of each content through routine optimization to provide a coffee that is pleasing to a user and economically feasible.
Regarding Claim 6, Schmidtner (‘625) teaches wherein the beverage is black coffee (See para. 46.)
Regarding Claim 7, Schmidtner (‘625) teaches a packed coffee beverage, however, fails to expressly disclose wherein a Brix value of the beverage is 0.4 or more.
Applicant does not set forth any non-obvious unexpected results for selecting one type of additive and amount over another.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to select and adjust the amount of each content through routine optimization to provide a coffee that is pleasing to a user and economically feasible.
Regarding Claim 8, Schmidtner (‘625) teaches wherein the beverage is packed in a re-sealable lidded container (See Abs., paras. 11, 30, 46, 70-72 and FIG-1, cup #1 for packaged black coffee.).
Regarding Claim 17, Schmidtner (‘625) teaches wherein the beverage is black coffee (See Abs., paras. 11, 30, 46, 70-72 and FIG-1, cup #1 for packed black coffee.).
Regarding Claim 19, Schmidtner (‘625) teaches a packed coffee beverage, however, fails to expressly disclose wherein a Brix value of the beverage is 0.4 or more.
Applicant does not set forth any non-obvious unexpected results for selecting one type of additive and amount over another.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to select and adjust the amount of each content through routine optimization to provide a coffee that is pleasing to a user and economically feasible.
Regarding Claim 20, Schmidtner (‘625) teaches wherein the beverage is packed in a re-sealable lidded container (See Abs., paras. 11, 30, 46, 70-72 and FIG-1, cup #1 for packaged black coffee.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	June 22, 2021